NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1633
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                      RAFI SMITH,

                                              Appellant
                                   ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-04-cr-00141-002)
                      District Judge: Honorable Harvey Bartle, III
                                  ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 15, 2019

          Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges

                              (Opinion filed April 19, 2019)
                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge

       While on supervised release for a drug-related conviction in the District Court,

Rafi Smith raped his sixteen-year-old daughter. He pled guilty to one count of rape in the

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Pennsylvania Court of Common Pleas, which carried a sentence of five to twelve years’

imprisonment. The same conduct also violated the terms of his supervised release in the

District Court, which prompted the Court to convene a revocation hearing. The Court

imposed the maximum prison sentence available of five years that was to run

consecutively with Smith’s state sentence. Smith appeals, claiming the District Court

committed procedural error by imposing the sentence without regard to the relevant

sentencing factors under 18 U.S.C. § 3553(a), which applied to his revocation sentencing

through 18 U.S.C. § 3583(e). Because Smith did not preserve any objections to his

sentence at sentencing, we review the sentencing procedure for plain error. United States

v. Flores-Mejia, 759 F.3d 253, 259 (3d Cir. 2014) (en banc).1

       To establish plain error, Smith must show (1) the Court erred, (2) the error was

obvious, (3) it affected substantial rights, and (4) it affected the fairness, integrity, or

public reputation of the judicial proceedings. Johnson v. United States, 520 U.S. 461,

467 (1997); United States v. Olano, 507 U.S. 725, 732 (1993). A required component of

procedural error is error, but Smith does not point to any specific factors the Court

supposedly ignored. Instead, the record makes clear that Judge Bartle considered the

relevant factors and determined that Smith should receive the maximum sentence

possible in connection with the revocation of his supervised release. (App. 5–7, 10, 14,

22, 25, 26.) Judge Bartle considered the applicable Sentencing Guideline range, the

heinous nature of the offense, the sentence appropriate to deter similar violations of

supervised release, and the need to protect the public (and especially Smith’s daughter)

1
 The District Court had jurisdiction under 18 U.S.C. § 3231 and 18 U.S.C. § 3583. We
have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                            2
from additional crimes he could commit. (App. 22, 25, 26.) The Judge also considered

Smith’s mitigating history and expression of remorse. (App. 25.) Smith contends Judge

Bartle “declined to consider any of these [relevant] factors at all” (Appellant’s Br. at 10),

but the record clearly shows otherwise. Indeed, he does not identify any evidence or

consideration the Judge failed to weigh in fashioning the sentence.

       In short, we conclude the Court reasonably considered the relevant factors and

reached a reasonable sentence based on them. We thus affirm.




                                              3